United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                              ___________

                              No. 03-2735
                              ___________

Vincent X. Lee,                     *
                                    *
            Appellant,              *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Eastern District of Missouri.
Gary B. Kempker; James A. Gammon; *
Unknown Bowen; D. Minor; Unknown * [UNPUBLISHED]
Faulkner; Unknown Ridgeway; F.      *
Stephenson; Unknown Cardozi;        *
Unknown Pulliam; Unknown            *
Lovingier; Unknown Holzclaw;        *
Unknown Steel,                      *
                                    *
            Appellees.              *
                               ___________

                      Submitted: October 6, 2003
                          Filed: October 23, 2003
                               ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.
      Missouri prisoner Vincent Lee appeals the district court’s1 dismissal without
prejudice of his 42 U.S.C. § 1983 action. Having carefully reviewed the record, we
agree with the district court that Lee failed to exhaust available prison administrative
remedies as to all claims. See 42 U.S.C. § 1997e(a); Jones v. Norris, 310 F.3d 610,
612 (8th Cir. 2002) (per curiam) (standard of review). Accordingly, the judgment is
affirmed. See 8th Cir. R. 47B.

                        ______________________________




      1
       The Honorable Audrey G. Fleissig, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                          -2-